Mr. JUSTICE LORENZ delivered the opinion of the court: A folder containing papers purporting to be the record of an appeal from a “judgment order entered in this case on plaintiff’s motion for summary judgment entered June 18, 1970, granting judgment in favor of plaintiff and against said defendants” was filed with the Clerk of this court on September 17, 1970. On November 6, 1970, appellants abstract of record and brief and argument were filed. No appearance has been filed in this court on behalf of the appellee. Upon examination of the “record” filed we find that it is without certification by the Clerk of the Circuit Court. Supreme Court Rule 324 provides that “[t]he clerk of the trial court shall prepare, bind, and certify the record on appeal.” The court stated in Hiser v. Baker (1904), 115 Ill.App. 12 at 13: “Records must be authenticated [citation] and, if not properly authenticated, appeals based thereon must be dismissed.” For lack of certification of the purported record the appeal is dismissed on motion of the court. Appeal dismissed. ENGLISH, P. J., and DRUCKER, J., concur.